DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s reply dated 02 February 2021 to the previous Office action dated 02 October 2020 is acknowledged. Pursuant to amendments therein, claims 1-35 are pending in the application.
The rejection under 35 U.S.C. 130 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new (modified) rejection under 35 U.S.C. 103 is made herein in view of applicant’s claim amendments.

Election/Restrictions
Claims 24-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 July 2020.
	Claims 1-23 are under current examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tangelder et al. (US 2012/0135169 A1; published 31 May 2012; of record).
	Tangelder et al. discloses thermoplastic processable compositions comprising one or more flours, one or more polymers/biopolymers stabilized with protective colloid, optionally fillers, and optionally additives (abstract; paragraph [0034]; claims 1-2) wherein the compositions are biodegradable (paragraph [0027]) wherein preferred flours include wheat flour (paragraph [0067]) wherein the flour preferably contains 60-95 3) based on polymer concentration (Table 6).
	Although Tangelder et al. does not explicitly disclose a specific formulation example as claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Tangelder et al. as discussed above and to make the composition (i.e., composite) of Tangelder et al. biodegradable and comprising 20-60 wt% biopolymer PBAT, PBS, or PLA (i.e., base polymer) containing 3-20 wt% starch protective colloid (i.e., 8-59.4 wt% biopolymer PBAT or PBS or PLA and 0.6-12 wt% starch plant-based filler), 0-20 wt% filler wood flour (i.e., plant-based filler material, wood-based particulate material, biomass particulate material), 15-60 wt% flour wheat-based flour containing 60-95 wt% starch (i.e., 9-57 wt% wheat-based starch, plant-based filler material), and 0-5 wt% odorant additive (i.e., fragrant additive), with a reasonable expectation of success.
	Regarding the claimed recitation of “consisting of”, the composition of Tangelder et al. is not disclosed as requiring any further ingredients not discussed above, and thus prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the composition of Tangelder et al. as discussed above with no further ingredients, with a reasonable expectation of success.
	Regarding claims 2 and 16, the concentration range disclosed by Tangelder et al. of 8-59.4 wt% as discussed above overlaps the claimed range of about 30-60 wt%, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
	Regarding claims 4 and 16, the concentration range disclosed by Tangelder et al. of 9.6-89 wt% (i.e., 0-20 wt% filler wood flour plus 9-57 wt% wheat-based starch plus 0.6-12 wt% starch) as discussed above overlaps the claimed range of about 30-70 wt%, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
	Regarding claim 6, the concentration range disclosed by Tangelder et al. of 0-20 wt% as discussed above overlaps the claimed range of about 5-15 wt%, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
	Regarding claim 8, the concentration range disclosed by Tangelder et al. of 9.6-69 wt% as discussed above overlaps the claimed range of about 25-50 wt%, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
	Regarding claim 10, the term “matrix” denotes a mixture/composite/composition as discussed above. 

	Regarding claims 13 and 16, although Tangelder et al. suggests 0-5 wt% odorant (i.e., fragrant) additive rather than the claimed concentration of about 10-30 wt%, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the odor level of the composition of Tangelder et al. by varying the odorant additive concentration therein through routine experimentation per MPEP 2144.05(II), such as by increasing the odorant additive concentration therein to about 10-30 wt% to provide the composition with increased odor, with a reasonable expectation of success, given that such additive is a result-effective variable in providing odor to the concentration, and given that Tangelder et al. suggests adding odorant additive thereto.
	Regarding claim 15, although Tangelder et al. suggests a density of 0.026-0.053 g/cm3 based on polymer concentration therein rather than the claimed density of about 1.2-1.4 g/cm3, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize density of the composition of Tangelder et al. by varying the polymer concentration therein through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success, given that such polymer concentration is a result-effective variable in varying density of the composition, and given that Tangelder et al. suggests varying of the polymer concentration therein.

Response to Arguments
Applicant's arguments filed 02 February 2021 have been fully considered but they are not persuasive.
Applicant argues that Tangelder et al. requires protective colloid such as polyvinyl alcohol which is excluded by the claimed recitation of “consisting of” (remarks pages 6-7).  In response, Tangelder et al. teaches that such protective colloid may be starch (paragraph [0055]), which is encompassed by the instant claims as plant-based filler material.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.